Name: Decision (EU, Euratom) 2019/382 of the Representatives of the Governments of the Member States of 6 March 2019 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-03-11

 11.3.2019 EN Official Journal of the European Union L 69/50 DECISION (EU, Euratom) 2019/382 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 March 2019 appointing a Judge to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) In accordance with Article 7 of Protocol No 3 on the Statute of the Court of Justice of the European Union and following the appointment of Mr Peter George XUEREB as Judge of the Court of Justice, a judge should be appointed to the General Court for the remainder of the term of office of Mr Peter George XUEREB, which runs until 31 August 2019. (2) Ms Ramona FRENDO has been nominated for this post. (3) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Ms Ramona FRENDO to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Ms Ramona FRENDO is hereby appointed Judge to the General Court for the period from the date of entry into force of this Decision to 31 August 2019. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2019. The President L. ODOBESCU